DETAILED ACTION
1.          Claims 1-6, 8-18, 20, and 21 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 3/03/2022, the Office acknowledges the current status of the claims: claims 1, 15, 17, and 18 have been amended, claims 7 and 19 have been cancelled, and no new matter appears to be added.

Allowable Subject Matter
3.          Claims 1-6, 8-18, 20, and 21 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 3/03/2022 with regards to United States Patent Application Publication 2020/0145079 A1 to Marinier et al. have been considered and are persuasive.

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 14, 2022